                                    Case 18-21590-AJC              Doc 94          Filed 07/16/20      Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   FIRST                                 Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Alfredo Lopez                                  JOINT DEBTOR:                                        CASE NO.: 18-21590-AJC
SS#: xxx-xx- 0387                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                            ■      Included             Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                   Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                           ■      Included             Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $3,027.63            for months   1    to 21 ;

                   2.   $2,416.41            for months 22 to 84 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:             $4700.00            Total Paid:            $1715.00            Balance Due:            $2985.00
        Payable             $142.14          /month (Months 1     to 21 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 Attorneys Fees + $150 Cost + $525 Motion to Value + $525 Motion to Modify = $4700

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Chase Mortgage [POC#13]
              Address: 3415 Vision Drive                  Arrearage/ Payoff on Petition Date   $35,638.14
                       Columbus, OH 43219
                                                          Arrears Payment (Cure)                        $622.25       /month (Months    1   to 21 )

         Last 4 Digits of                                 Regular Payment (Maintain)                   $1,911.44      /month (Months    1   to 21 )
         Account No.:                 2088                Arrears Payment (Cure)                        $358.27       /month (Months 22     to 84 )
                                                          Regular Payment (Maintain)                   $1,625.28      /month (Months 22     to 84 )


LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                         Case 18-21590-AJC               Doc 94           Filed 07/16/20          Page 2 of 3
                                                                             Debtor(s): Alfredo Lopez                              Case number: 18-21590-AJC
        Other:

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal      Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                    The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         3030 NW 90 Street, Miami, FL 33147

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                             NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:                ■   NONE
                   2. VEHICLES(S):             ■    NONE
                   3. PERSONAL PROPERTY:                       NONE

         1. Creditor: Snap-On Credit LLC                       Value of Collateral:                  $3,528.97                       Payment
              Address: 950 Technology Way #301                 Amount of Creditor's Lien:            $3,528.97     Total paid in plan:         $4,242.80
                       Libertyville, IL 60048

         Last 4 Digits of Account No.:              7908       Interest Rate:       7.50%                               $74.08     /month (Months    1 to 21 )
         Description of Collateral:                                                                                     $42.66     /month (Months 22 to 84 )
         Tools of Trade


         Check one below:
            Claim incurred less than one year pre-
            petition
            Claim incurred 1 year or more pre-
          ■
            petition
             C. LIEN AVOIDANCE                  ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor              Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Citadel Servicing Corporation 5699                         2285 SW Plymouth Street, Port St. Lucie, FL 34953
                       1.
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                             ■   NONE
             B. INTERNAL REVENUE SERVICE:                        ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                          ■   NONE

LF-31 (rev. 10/3/17)                                                            Page 2 of 3
                                        Case 18-21590-AJC               Doc 94         Filed 07/16/20      Page 3 of 3
                                                                           Debtor(s): Alfredo Lopez                         Case number: 18-21590-AJC

            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                 A. Pay            $103.76       /month (Months     1     to 21 )
                       Pay         $148.56       /month (Months 22        to 84 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                       ■   Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                 Collateral                                   Acct. No. (Last 4 Digits) Assume/Reject
                  Mercedes Benz Financial Services 2017 Mercedes Benz GLS 450                   2001
            1.                                                                                                             ■ Assume        Reject
VII.        INCOME TAX RETURNS AND REFUNDS:                               NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.       NON-STANDARD PLAN PROVISIONS                 NONE
            ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
              Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                  The debtor will modify the plan to provide for the distribution of funds recovered from his pending lawsuit
                  which are not exempt to the unsecured creditors
                    Mortgage Modification Mediation


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ Alfredo Lopez                              Debtor    July 16, 2020                                              Joint Debtor
  Alfredo Lopez                                                   Date                                                                      Date



  /s/Robert Sanchez, Esq.                           July 16, 2020
    Attorney with permission to sign on                        Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.



LF-31 (rev. 10/3/17)                                                         Page 3 of 3
